ORFINGER, M., Senior Judge.
Appealing from his conviction of attempted voluntary manslaughter of his estranged wife and other charges, appellant contends that the trial court erred in denying his motion in limine to exclude testimony that the crime was committed in the presence of his children. We disagree and affirm.
The presence of the children was relevant to the incident and tended to explain, in part, appellant’s presence at the place when the incident occurred. Broad discretion rests with the trial court to determine whether the probative value of evidence sought to be admitted is substantially outweighed by unfair prejudice, and a trial court’s decision to admit the evidence will not be disturbed absent a showing of abuse of discretion. Collier v. State, 681 So.2d 856, 858 (Fla. 5th DCA 1996). We find no abuse of discretion here.
AFFIRMED.
DAUKSCH and COBB, JJ., concur.